Citation Nr: 0941198	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-03 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In his June 2009 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge.  In 
September 2009, the Veteran withdrew his request for such 
hearing.  As no further communication from the Veteran with 
regard to a hearing has been received, the Board considers 
his request for a hearing to remain withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus as a result of noise exposure in 
service.  The Board finds that a remand is necessary so that 
the Veteran may be afforded a VA examination with regard to 
these claims.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claims and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159; See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
is competent to describe his in-service noise exposure, and 
post-service treatment evidence shows diagnoses of bilateral 
hearing loss and tinnitus.  Additionally, the Veteran had 
friends and family have submitted statements related his 
hearing disorders to his military service.  Thus, the 
evidence is sufficient to warrant a VA examination in this 
case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	1. Schedule the Veteran for a VA 
audiological examination in order to 
ascertain the existence and etiology of 
his current bilateral hearing loss and 
tinnitus.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's bilateral hearing loss 
and/or tinnitus are related to in-
service noise exposure or are otherwise 
related to his military service?
	
A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the July 2009 
supplemental statement of the case.  
The Veteran and his representative, if 
any, should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



